DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Claim Status and Formal Matters
	This action is in response to papers filed 11/4/2020.
	Claim 63 has been amended.
	Claims 63, 72 are pending and being examined.
Applicant’s election of double stranded RNA in the reply filed on 11/8/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The response asserts RNAi and shRNA are double stranded RNA.  Thus only claim 65 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2019.
The objection to 63 has been withdrawn as the claim no longer recites dsRNA.
Priority
The instant application was filed 11/30/2018 is a continuation of 15712135, filed 09/21/2017 , which  is a continuation of 14028247, filed 09/16/2013 ,which is a continuation of 13190325, filed 07/25/2011 ,which is a continuation of 12189665, filed 08/11/2008 which  is a continuation of 10902704, filed 07/30/2004 ,which claims priority 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. It is noted the examiner has reviewed the IDS, but has not compared the IDS to numerous references throughout the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63, 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansen et al (Plant Physiology (2001) volume 126, pages 930-938),  Qiagen RNA/DNA Handbook November 1998,  Avjioglu et al (US Patent 5,480,972) as evidenced by Stellrecht (BioTechniques(2002) volume 33, pages 1122-1124)  Bitner (WO0238758A1, published May 16, 2002), Schwarz (Genes & Development (2002) volume 16, pages 1025-1031, may 1 (2002).
The prior art as exemplified below demonstrates the isolation of RNA followed by isolation of miRNA (short RNA) from the isolated RNA was known (Johansen).  The art exemplifies the use of two columns to isolate RNA was known.  The art exemplifies glass fiber columns were known to retain different nucleic acids depending on alcohol and/or salt levels in binding and/or elution solutions.  Thus the instant claims are nothing about the predictable combination and optimization of known methods of isolating nucleic acids.
Johansen teaches a method of detecting short RNA (see abstract).  Johansen teaches total RNA was extracted from infiltrated spots on leaves (see page 36, 2nd column, 2nd full paragraph).  Johansen teaches total RNA was isolated by TRizol and the RNA was precipitated by use of isopropanol (see page 936, 2nd column, 2nd paragraph).Johansen teaches, “Total RNA from infiltrated spots was extracted by grinding leaf tissue in liquid nitrogen and resuspending the frozen powder in Trizol reagent (10 [v/w]) (Life Technologies/Cibco-BRL, Cleveland). After 5 min at room temperature, chloroform was added (0.2 lv/v]) and the solution was mixed thoroughly. The RNA was separated from the DNA and protein by centrifugation at 12,000 g for 15 min at 4°C. The RNA phase was removed, and RNA was precipitated by the addition of 
Johansen teaches isolation of RNA-silencing associated species of 21-23 nt(page 932, 1st column, top, figure 2).
As evidenced by Stellrecht  QRW2 has 15% ethanol (page 1223,  1st column).
With regards to claim 72, The Qiagen column has silica beads as the affinity reagent (qiagen page 63). Glass fibers are obvious over silica beads in the absence of a limiting definition in the specification to differentiate them.
Johansen teaches in figure 5 the isolation process enriched nucleic acids of 20 to 24 nucleotides in length.  
Johansen teaches, “In cells undergoing RNA silencing, these small RNAs correspond to both sense and antisense fragments of the silencing target (Hamilton and Baulcombe, 1999).”(932, 1st column).
Johansen does not specifically teach the use of a second affinity column to isolate short RNA.

The Qiagen RNA/DNA handbook of 1998 teaches small RNAs are isolated from total RNA by use of a Qiagen resin, and washed with QRW (see page 51, last paragraph). Qiagen teaches salt concentration of 0.4-0.6M allows for the isolation of nucleic acids of 30 nucleotides. Qiagen teaches, “The key advantage of QIAGEN Anion-Exchange Resin arises from its exceptionally high charge density. The resin consists of defined silica beads with a particle size of 1 00 µm, a large pore size, and a hydrophilic surface coating” (page 63). Qiagen teaches, “The separation range of QIAGEN Resin is extremely broad, extending from 0.1 M to ] .6 M salt (Figure 3), and DNA can be efficiently separated form RNA and other impurities. In contrast, conventional anion- exchangers, based on cellulose, dextran, or agarose, have separation ranges only up to 0.4 M salt, so that binding and elution of all substances is limited to a narrow range of salt concentrations. This means that the elution peaks of proteins, RNA, and DNA overlap extensively with one another, and a satisfactory separation cannot be achieved. The separation and purification qualities of QIAGEN Resin, as well as its ease of use, thus excel those of conventional anion-exchange resins.”
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."

The teachings of Johansen, Qiagen RNA/DNA Handbook November 1998,  and Avjioglu are set forth above.  
Johansen, Qiagen RNA/DNA Handbook November 1998, and Avjioglu do not specifically the use of about 33% alcohol in a first  binding solution and chaotropic agents.
However, Bitner teaches, “Both alcohol and chaotropic salts, such as guanidine thiocyanate or guanidine isothiocyanate, promote adsorption of nucleic acid materials to such particles. It is contemplated, however, that one could practice the present method st full paragraph)
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1a955)."
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the use of a first binding solution of 33% ethanol  and a chaotropic agent and second binding solution containing 70% ethanol in the method of Johansen, Qiagen RNA/DNA Handbook November 1998,  and Avjioglu.  The artisan would be motivated as Bitner suggests methods and concentration of alcohol to allow nucleic acids to bind to silica particles, while the prior art of record does not specifically teach what is present or required in the binding 
Johansen,  Qiagen RNA/DNA Handbook November 1998,  Avjioglu, Stellrecht (BioTechniques(2002) volume 33, pages 1122-1124) and   Bitner (WO0238758A1, published May 16, 2002) while teaching isolation of short RNA that inhibit gene expression, does not expressly teach short RNA molecules digested in a ribonuclease as dsRNA.  
However, Schwarz teaches, “The 21–25 nucleotide size of miRNAs is remarkably similar to that of small interfering RNAs (siRNAs), the 21–25 nucleotide double-stranded RNAs that mediate RNA interference (for reviews, see Bernstein et al. 2001b; Carthew 2001; Sharp 2001; Vaucheret et al. 2001; Waterhouse et al. 2001). siRNAs are generated by the endonucleolytic cleavage of long double-stranded RNA by the multidomain RNase III enzyme, Dicer (Bernstein et al. 2001a). siRNAs are then incorporated into a ∼500-kD RNP complex, the RNA-induced silencing complex (RISC), in which they provide the specificity determinants that direct an as yet unidentified protein nuclease to cleave mRNAs complementary to the siRNA (Hammond et al. 2000). lin-4 and let-7, as well as the new miRNAs, are encoded by ∼70 nucleotide stem-loop structures (Lee et al. 1993; Pasquinelli et al. 2000), whose stems are substrates for processing by Dicer (Grishok et al. 2001; Hutvágner et al. 2001; Ketting et al. 2001). Dicer liberates miRNAs from the larger stem-loop precursors in much the same way it generates siRNAs from long dsRNA, leaving the signature 3 hydroxyl and 5 phosphate termini of an RNase III cleavage reaction. Both siRNA and stRNA production by Dicer requires ATP, consistent with the presence of an ATP-dependent helicase nd column).
Schwarz teaches:

    PNG
    media_image1.png
    1082
    1077
    media_image1.png
    Greyscale


Response to Arguments
The response traverses the rejection by asserting the rejection does not render the claim obvious.  The response continues by noting the deficiencies of each individual prior art reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response continues by asserting that high molecular weight and low molecular weight were both retained in the column of Johansen, which the response asserts is different than the instant claim.  This argument has been thoroughly reviewed but is not considered persuasive as while the instant claims require the short are filtered through and provides no limitations which exclude the binding of both short and long nucleic acids as the claim recites to produce a first flow through solution.  Thus the 
 The response continues by asserting Avjioglu teaches the use of the same column type or conditions.  This argument has been thoroughly reviewed but is not considered persuasive as the prior art recognizes different salt and/or alcohol concentrations were known to retain, elute or allow flow through of nucleic acids of different lengths.
The response continues by asserting the teachings of Qiagen are limited in the same way as the response has characterized the teachings of Johansen.  This argument has been thoroughly reviewed but is not considered persuasive as while the instant claims require the short are filtered through and provides no limitations which exclude the binding of both short and long nucleic acids as the claim recites to produce a first flow through solution.  Thus the broadest reasonable interpretation of the flow through solution allows for elution as well as selective biding which is obvious over the prior art.
The response further asserts the teachings of Qiagen are limited to DNA.  This argument is not persuasive as Qiagen teaches: 
    PNG
    media_image2.png
    696
    848
    media_image2.png
    Greyscale


The response continues by arguing the rejection based on the combination of Qiagen, Avjioglu and Johansen.  This argument is not persuasive as the response is asserting only a portion of the cited art does not render the instant claims obvious.  This argument is not persuasive as the combination of all references render the instant claims obvious, not the limitations of the first 3 references.
The response continues by asserting the cited prior art does not teach a second column isolated to bind short RNA.  This argument has been thoroughly reviewed but is not considered persuasive as both Qiagen and Johansen demonstrate conditions were known to selectively bind and retain short RNA.  
The response continues by arguing the combination of the first three references by noting the claims do not recited salt conditions.  This argument has been thoroughly reviewed but is not considered persuasive as the claims set forth comprising language and thus allow inclusion of additional elements.  Further Bitner specifically deals with the combination of chaotropic salts and alcohol concentrations in the binding of nucleic acids to silica media.
The response continues by asserting that while Bitner suggests the combination of chaotropic salts and alcohol concentrations, but the teachings of the specification are limited to at least 50%.  This argument has been thoroughly reviewed but is not considered persuasive as the cited portion of page 14 recites, “preferably at least 50% ethanol,”  this merely provides a preferred embodiment.  Further Bitner claims at least about 30% low molecular weight alcohol (claim 32), which encompasses ethanol based on page 14.

The working examples in the specification demonstrate the alcohol concentrations are nothing more than routine optimization.
Thus the rejection is maintained.
Summary
No claims are allowed.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Steven Pohnert/Primary Examiner, Art Unit 1634